DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the remarks/amendments filed on August 29, 2022. 
Claims 1-2, 4-9, and 11-20 are currently pending and have been examined. 
Claims 3 and 10 are have been canceled. 
This action is made FINAL.
Response to Amendment
	The 112(b) indefiniteness rejections of claims 1-7 and 14-20, regarding features lacking antecedent basis, have been withdrawn due to the Applicant’s amendments.
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. The Applicant contends that Azuma does not teach ‘determin[ing] … a minimum overlap score for a plurality of candidate label positions for each label in the plurality of labels based on a set of cell polygons into which respective label outline polygons for labels in the plurality of labels are divided, the plurality of groups to avoid, a plurality of weights assigned to the plurality of symbol deconfliction groups, and an intersection function corresponding to a potential intersection of the set of cell polygons and the plurality of groups to avoid,’ as recited by the newly amended independent claims 1, 8 and 14. 
However, Azuma discloses these limitations in FIG. 6 and Col 12, lines 36-67 and Col 13, lines 1-19. Specifically, the newly added limitations regarding assignment of weights to symbol deconfliction groups and potential intersections of polygon set to avoid are also shown in FIG. 6, see the various types of identifiable overlap issues and the respective penalty values added (i.e. weights). See also Col 8, lines 38-67 and Col 9, lines 1-9 which discloses assigning a ‘cost’ to each overlap to define the severity of respective overlaps (i.e. potential intersection of polygons and groups to avoid) and Col 11, lines 30-45 which discloses selecting the set of label positions with the lowest overall cost score in order to minimize user distraction.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a data storage device configured to store’ and ‘a labeling device […] configured to’ in claim 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (paragraph [0062]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azuma (US7131060).
Regarding Claim 1 (and similarly Claim 14), Azuma discloses:
A system for label placement, the system comprising: (“the object label placement system” [Col 3, line 13])
a data storage device configured to store spatial feature information; and (“recorded in memory” [Col 9, line 2])
a labeling device, in communication with the data storage device, wherein the labeling device is configured to: (“The present invention comprises a computer-implemented software system that cooperates with a processor or controller at interactive rates in an interactive computer graphics application.” [Col 6, lines 10-13])
receive the spatial feature information, receive data indicating a spatial area, (“The display 2 encompasses a region of interest, for example, a physical region of interest in which multiple aircraft are operating. Several aircraft icons, and their associated labels, are located in open regions, such as the aircraft identified by numerals 16, 4, 12, and 14.” [Col 6, lines 29-33] and “In addition to the aircraft and labels, air traffic control displays often times include other objects of import, such as airports, markers, and obstacles, hereinafter referred to as graphical objects.” [Col 6, lines 45-58])
determine a plurality of spatial feature entries in the spatial feature information that correspond to the spatial area, (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determine a symbol and a label for each spatial feature entry in the plurality of spatial feature entries, (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determine a plurality of symbol placements on a map for each symbol in the plurality of symbols, (“The nose position, indicated by cross-hairs 22, and its tail position, indicated by cross hairs 24, locate the aircraft icon 20. Given these two positions, which are typically dimensioned in pixels, the aircraft icon position and orientation are determined and the display drawn.” [Col 6, lines 56-61])
assign each symbol to a respective symbol deconfliction group in a plurality of symbol deconfliction groups after respective placements for each symbol have been determined, wherein each respective symbol is assigned to each respective symbol deconfliction group based on a respective spatial feature entry in the plurality of spatial feature entries that corresponds to each respective symbol, (“Essentially, in an illustrative embodiment, a cluster can be defined as a group of aircraft icons that transitively overlap each other, or alternatively as a group of aircraft icons and graphical object icons that overlap each other.” [Col 9, lines 45-51])
determine a plurality of groups to avoid for each label in the plurality of labels based on respective spatial feature entries in the plurality of spatial feature entries that correspond to each label, (“By including a default set and a current position set, the system of the present invention insures that a new solution to reposition the labels having a greater overlap cost than the current solution will not be chosen.” [Col 11, lines 18-21], and also “After the above described iterations are done, in the present embodiment, the list of clusters can be sorted by the number of aircraft in each cluster, so that the largest clusters are accorded a higher priority, and the smallest clusters are accorded a lesser priority, for purposes of order of later processing. The system can then proceed to manage the overlaps existing in the larger clusters first…” [Col 10, lines 30-36])
The above cited paragraphs discuss organizing a plurality of aircraft icons and their respective labels into clusters (i.e. groups) in order to manage overlaps (i.e. avoid placing labels that overlap).
determine a minimum overlap score for a plurality of candidate label positions for each label in the plurality of labels based on a set of cell polygons into which respective label outline polygons for labels in the plurality of labels are divided, the plurality of groups to avoid, a plurality of weights assigned to the plurality of symbol deconfliction groups, and an intersection function corresponding to a potential intersection of the set of cell polygons and the plurality of groups to avoid, (FIG. 6, [Col 12, lines 36-67; Col 13, lines 1-19], [Col 8, lines 38-67; Col 9, lines 1-9] and [Col 11, lines 30-45])
determine a plurality of label placements on the map for each label in the plurality of labels based on the plurality of groups to avoid, the minimum overlap score, and the plurality of weights assigned to the plurality of symbol deconfliction groups, and (“This subroutine returns a penalty, which is an overlap score, or cost value and a list of objects and labels that have been overlapped. The overlap score is generated based on the number of overlapping icons and/or the degree to which the icons overlap. The overlap score is compared against a certain threshold value to determine if, in fact, the overlap exists.” [Col 9, lines 31-38])
send the plurality of symbol placements and the plurality of label placements to an output device. (“Referring again to FIG. 5, at the time the label system is called in the overall program, a main air traffic software program has already rendered, (for aircraft that are currently visible) the two-dimensional or three-dimensional aircraft icons on a display.” [Col 8, lines 63-67])
Regarding Claim 2 (and similarly Claims 9 and 15), Azuma discloses:
assign each label to a respective label deconfliction group in a plurality of label deconfliction groups after respective placements for each label have been determined, wherein the labeling device is configured to assign each respective label to each respective label deconfliction group based on a respective spatial feature entry in the plurality of spatial feature entries that corresponds to each respective label. ([Col 10, lines 60-66])
Regarding Claim 4 (and similarly Claims 11 and 16), Azuma discloses:
determine symbol intersections based on determining whether polygons of each label in the plurality of labels intersect with polygons of each symbol in each symbol deconfliction group in the plurality of symbol deconfliction groups; determine label intersections based on determining whether polygons of each label in the plurality of labels intersect with polygons of each label in each label deconfliction group in the plurality of label deconfliction groups; and (FIG. 6, [Col 12, lines 36-56])
The polygons of each label correspond to the nose (or tail) of the aircrafts and the polygons of the labels correspond to the aircraft labels in the applied reference.
determine the minimum overlap score for the plurality of candidate label positions for each label in the plurality of labels based on the symbol intersections and the label intersections. (FIG. 6, [Col 12, lines 36-67; Col 13, lines 1-19])
Regarding Claim 5 (and similarly 12 and 17), Azuma discloses:
determine the minimum overlap score for the plurality of candidate label positions for each label in the plurality of labels based on the equation Pmin = {pi ∈ P|f(pi) = min{f(p0), f(p1), ... , f(pn)}}, wherein Pmin is a set of one or more label placements that have a minimum weighted overlap score, pi is in the sequence of candidate label positions, P = {p0, p1, ... , pn}, ordered by distance from the feature being labeled, and f(pi) is the weighted overlap sum of all label cells at position pi. ([Col 10, line 64 – Col 11, line 45], [Col 13, lines 6-10])
The above cited paragraphs discuss determining alternate destinations for identified icons, labels or objects based on a determined cost of the overlap. The “minimum overlap score” of the instant application corresponds to the system selecting the set that has the lowest overall cost, [Col 11, lines 35-36] the “candidate label positions” of the instant application corresponds to the several new sets of label positions chosen and evaluated for all aircraft icons in the cluster, [Col 10, lines 64-66] the function “f(pi)” corresponds to the reference patent taking each set and evaluating a total penalty cost [Col 11, lines 30-31]. Finally, the “ordered by distance” corresponds to the reference choosing a radius for placement that stays within a predetermined minimum and maximum radius value [Col 13, lines 6-10].
Regarding Claim 8, Azuma discloses:
A method for label placement, the method comprising: (“The present invention teaches a novel apparatus and method for automatically placing two-dimensional labels that are associated with certain graphical objects in an interactive computer graphics display, so that the labels avoid overlapping each other and other objects on the display.” [Col 6, lines 3-9])
receiving, using a processing device, data indicating a spatial area; (“The display 2 encompasses a region of interest, for example, a physical region of interest in which multiple aircraft are operating. Several aircraft icons, and their associated labels, are located in open regions, such as the aircraft identified by numerals 16, 4, 12, and 14.” [Col 6, lines 29-33] and “In addition to the aircraft and labels, air traffic control displays often times include other objects of import, such as airports, markers, and obstacles, hereinafter referred to as graphical objects.” [Col 6, lines 45-58])
determining, using the processing device spatial feature information for the spatial area, wherein the spatial feature information includes a plurality of spatial feature entries; (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determining, using the processing device, a symbol and a label for each spatial feature entry in the plurality of spatial feature entries; (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determining, using the processing device, a plurality of symbol placements on a map for each symbol in the plurality of symbols; (“The nose position, indicated by cross-hairs 22, and its tail position, indicated by cross hairs 24, locate the aircraft icon 20. Given these two positions, which are typically dimensioned in pixels, the aircraft icon position and orientation are determined and the display drawn.” [Col 6, lines 56-61])
assigning, using the processing device, each symbol to a respective symbol deconfliction group in a plurality of symbol deconfliction groups after respective placements for each symbol have been determined, wherein each respective symbol is assigned to each respective symbol deconfliction group based on a respective spatial feature entry in the plurality of spatial feature entries that corresponds to each respective symbol; (“Essentially, in an illustrative embodiment, a cluster can be defined as a group of aircraft icons that transitively overlap each other, or alternatively as a group of aircraft icons and graphical object icons that overlap each other.” [Col 9, lines 45-51])
determining, using the processing device, a plurality of groups to avoid for each label in the plurality of labels based on respective spatial feature entries in the plurality of spatial feature entries that correspond to each label; (“By including a default set and a current position set, the system of the present invention insures that a new solution to reposition the labels having a greater overlap cost than the current solution will not be chosen.” [Col 11, lines 18-21], and also “After the above described iterations are done, in the present embodiment, the list of clusters can be sorted by the number of aircraft in each cluster, so that the largest clusters are accorded a higher priority, and the smallest clusters are accorded a lesser priority, for purposes of order of later processing. The system can then proceed to manage the overlaps existing in the larger clusters first…” [Col 10, lines 30-36])
The above cited paragraphs discuss organizing a plurality of aircraft icons and their respective labels into clusters (i.e. groups) in order to manage overlaps (i.e. avoid placing labels that overlap).
determine a minimum overlap score for a plurality of candidate label positions for each label in the plurality of labels based on a set of cell polygons into which respective label outline polygons for labels in the plurality of labels are divided, the plurality of groups to avoid, a plurality of weights assigned to the plurality of symbol deconfliction groups, and an intersection function corresponding to a potential intersection of the set of cell polygons and the plurality of groups to avoid, (FIG. 6, [Col 12, lines 36-67; Col 13, lines 1-19], [Col 8, lines 38-67; Col 9, lines 1-9] and [Col 11, lines 30-45])
determining, using the processing device, a plurality of label placements on the map for each label in the plurality of labels based on the plurality of groups to avoid, the minimum overlap score, and the plurality of weights assigned to the plurality of symbol deconfliction groups; and (“This subroutine returns a penalty, which is an overlap score, or cost value and a list of objects and labels that have been overlapped. The overlap score is generated based on the number of overlapping icons and/or the degree to which the icons overlap. The overlap score is compared against a certain threshold value to determine if, in fact, the overlap exists.” [Col 9, lines 31-38])
sending, using the processing device, the plurality of symbol placements and the plurality of label placements to an output device. (“Referring again to FIG. 5, at the time the label system is called in the overall program, a main air traffic software program has already rendered, (for aircraft that are currently visible) the two-dimensional or three-dimensional aircraft icons on a display. The two-dimensional coordinates of the nose and tail of each aircraft model are thus computed by standard computer graphics techniques and recorded in memory.” [Col 8, lines 63-67, Col 9, lines 1-3])
Regarding Claim 19, Azuma discloses:
wherein the minimum overlap score is determined by the plurality of weights assigned to the plurality of symbol deconfliction groups and the plurality of label deconfliction groups. (FIG. 5, [Col 9, lines 5-10; Col 9, lines 34-38])


Regarding Claim 20, Azuma discloses:
wherein the plurality of deconfliction groups intersect with the plurality of candidate label positions for each label in the plurality of labels. ([Col 11, lines 24-40]
Allowable Subject Matter
Claims 6-7, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664